

116 HR 7464 IH: Elijah E. Cummings Merchant Mariner Workforce Development Act
U.S. House of Representatives
2020-07-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7464IN THE HOUSE OF REPRESENTATIVESJuly 1, 2020Mr. Sean Patrick Maloney of New York (for himself, Mr. DeFazio, Mr. Graves of Missouri, and Mr. Gibbs) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend title 46, United States Code, to direct the Secretary of Transportation to establish a merchant mariner education loan program, and for other purposes.1.Short titleThis Act may be cited as the Elijah E. Cummings Merchant Mariner Workforce Development Act.2.Centers of excellence for domestic maritime workforce training and education: technical amendments(a)Redesignation and transfer of sectionSection 54102 of title 46, United States Code, is redesignated as section 51706 of such title and transferred to appear after section 51705 of such title.(b)Clerical amendmentsTitle 46, United States Code, is amended—(1)in the analysis for chapter 541, by striking the item relating to section 54102; and(2)in the analysis for chapter 517, by striking the item relating to section 51705 and inserting the following:51705. Training for use of force against piracy. 51706. Center of excellence for domestic maritime workforce training and education. 3.Merchant mariner education loan program(a)In generalChapter 517 of title 46, United States Code, as amended by section 2 of this Act, is further amended by adding at the end the following:51707.Merchant mariner career training loan program(a)EstablishmentThe Secretary of Transportation shall establish the Elijah E. Cummings Merchant Mariner Career Training Loan Program (in this section referred to as the program) in accordance with the requirements of this section.(b)PurposeThe purpose of the program shall be to make merchant mariner career training loans available to eligible students to provide for the training of United States merchant mariners, including those working to receive a Standards of Training, Certification and Watchkeeping endorsement under subchapter B of chapter I of title 46, Code of Federal Regulations.(c)AdministrationThe program shall be carried out by the Secretary, acting through the Administrator of the Maritime Administration.(d)DutiesThe Secretary shall—(1)allocate, on an annual basis, the award of loans under the program based on the needs of students;(2)develop an application process and eligibility criteria for the award of loans under the program;(3)approve applications for loans under the program based on the eligibility criteria and allocations made under paragraph (1); and(4)designate maritime training institutions at which loans made under the program may be used.(e)Designation of maritime training institutions(1)In generalIn designating maritime training institutions under subsection (d)(4), the Secretary—(A)may include Federal, State, and commercial training institutions and nonprofit training organizations, including centers of excellence designated under section 51706;(B)shall designate institutions based on geographic diversity and scope of classes offered;(C)shall ensure that designated institutions have the ability to administer the program; and(D)shall ensure that designated institutions meet requirements to provide training instruction for appropriate Coast Guard-approved training instruction.(2)ExclusionsThe Secretary—(A)may exclude from participation in the program a maritime training institution that has had severe performance deficiencies, including deficiencies demonstrated by audits or program reviews conducted during the 5 calendar years immediately preceding the present year;(B)shall exclude from participation in the program a maritime training institution that has delinquent or outstanding debts to the United States, unless such debts are being repaid under or in accordance with a repayment arrangement satisfactory to the United States, or the Secretary in the Secretary’s discretion determines that the existence or amount of any such debts has not been finally determined by the appropriate Federal agency;(C)may exclude from participation in the program a maritime training institution that has failed to comply with quality standards established by the Department of Labor, the Coast Guard, or a State; and(D)may establish such other criteria as the Secretary determines will protect the financial interest of the United States and promote the purposes of this section.(f)State maritime academies(1)Use of funds for loans to students attending State maritime academiesThe Secretary may obligate not more than 50 percent of the amounts appropriated to carry out this section for a fiscal year for loans to undergraduate students attending State maritime academies receiving assistance under chapter 515 of this title.(2)Academic standards for studentsStudents at State maritime academies receiving loans under the program shall maintain satisfactory progress toward the completion of their course of study as evidenced by the maintenance of a cumulative C average, or its equivalent, or academic standing consistent with the requirements for graduation, as determined by the institution.(g)Loan amounts and use(1)Maximum amounts(A)In generalThe Secretary may not make loans to a student under the program in an amount that exceeds $30,000 in a calendar year or $120,000 in the aggregate.(B)Adjustment for inflationThe Secretary shall, every 5 years for the life of a loan under the program, adjust the maximum amounts described in subparagraph (A) in accordance with any change in the Consumer Price Index for All Urban Consumers published by the Bureau of Labor Statistics of the Department of Labor that occurs since the previous adjustment.(2)Use of loan proceedsA student who receives a loan under the program may use the proceeds of the loan only for postsecondary expenses incurred at an institution designated by the Secretary under subsection (d)(4) for books, tuition, required fees, travel to and from training facilities, and room and board.(h)Student eligibility(1)In generalSubject to paragraph (2), to be eligible to receive a loan under the program, a student shall—(A)be eligible to hold a license or merchant mariner document issued by the Coast Guard;(B)provide to the Secretary such information as the Secretary may require, including all current Coast Guard documents, certifications, proof of United States citizenship or permanent legal status, and a statement of intent to enter a maritime career;(C)meet the enrollment requirements of a maritime training institution designated by the Secretary under subsection (d)(4); and(D)sign an agreement to—(i)complete a course of instruction at such a maritime training institution; and(ii)maintain a license or document and work under the authority of the license or document and any associated endorsements for at least 18 months following the date of graduation from the maritime program for which the loan proceeds will be used.(2)LimitationAn undergraduate student at the United States Merchant Marine Academy shall not be eligible for a loan under the program.(i)Administration of loans(1)Contents of loan agreementsAny agreement between the Secretary and a student borrower for a loan under the program shall—(A)be evidenced by a note or other written instrument that provides for the repayment of the principal amount of the loan and any origination fee, together with interest thereon, in equal installments (or, if the student borrower so requests, in graduated periodic installments determined in accordance with such schedules as may be approved by the Secretary) payable quarterly, bimonthly, or monthly, at the option of the student borrower, over a period beginning 9 months from the date on which the student borrower completes study or discontinues attendance at the maritime program for which the loans are used at the institution approved by the Secretary and not exceeding 10 years;(B)include provision for acceleration of repayment of the whole, or any part, of such loan, at the option of the student borrower;(C)provide the loan without security and without endorsement;(D)provide that the liability to repay the loan shall be canceled upon the death of the student borrower, or if the student borrower becomes permanently and totally disabled, as determined in accordance with regulations to be issued by the Secretary;(E)contain a notice of the system of disclosure of information concerning default on such loan to credit bureau organizations; and(F)include provisions for deferral of repayment, as determined by the Secretary.(2)Rate of interestA student borrower who receives a loan under the program shall be obligated to repay the loan amount to the Secretary, together with interest beginning in the period referred to in paragraph (1)(A), at a rate of interest determined by the Secretary, in consultation with the Secretary of Education, in accordance with section 455 of the Higher Education Act of 1965 (20 U.S.C. 1087e).(3)Disclosure required prior to disbursement(A)In generalThe Secretary shall at or prior to the time the Secretary makes a loan to a student borrower under the program, provide thorough and adequate loan information on such loan to the student borrower. The disclosures required by this paragraph may be made as part of the written application material provided to the student borrower, as part of the promissory note evidencing the loan, or on a separate written form provided to the student borrower.(B)ContentsThe disclosures shall include—(i)the address to which communications and payments should be sent;(ii)the principal amount of the loan;(iii)the amount of any charges collected at or prior to the disbursal of the loan and whether such charges are to be deducted from the proceeds of the loan or paid separately by the student borrower;(iv)the stated interest rate on the loan;(v)the yearly and cumulative maximum amounts that may be borrowed;(vi)an explanation of when repayment of the loan will be required and when the student borrower will be obligated to pay interest that accrues on the loan;(vii)a statement as to the minimum and maximum repayment term that the Secretary may impose, and the minimum monthly payment required by law and a description of any penalty imposed as a consequence of default, such as liability for expenses reasonably incurred in attempts by the Secretary to collect on a loan;(viii)a statement of the total cumulative balance, including the loan applied for, owed by the student borrower to the Secretary, and an estimate of the projected monthly payment, given such cumulative balance;(ix)an explanation of any special options the student borrower may have for loan consolidation or other refinancing of the loan;(x)a statement that the student borrower has the right to prepay all or part of the loan, at any time, without penalty;(xi)a statement summarizing circumstances in which repayment of the loan or interest that accrues on the loan may be deferred, and a brief notice of the program for repayment of loans, on the basis of military service, pursuant to the Department of Defense educational loan repayment program (10 U.S.C. 16302);(xii)a definition of default and the consequences to the student borrower if the student borrower defaults, together with a statement that the disbursement of, and the default on, a loan under this part shall be reported to a credit bureau or credit reporting agency;(xiii)to the extent practicable, the effect of accepting the loan on the eligibility of the student borrower for other forms of student assistance; and(xiv)an explanation of any cost the student borrower may incur in the making or collection of the loan.(C)Information to be provided without costThe information provided under this paragraph shall be available to the Secretary without cost to the student borrower.(4)Repayment after defaultThe Secretary may require any student borrower who has defaulted on a loan made under the program to—(A)pay all reasonable collection costs associated with such loan; and(B)repay the loan pursuant to an income contingent repayment plan.(5)Authorization to reduce rates and feesNotwithstanding any other provision of this section, the Secretary may prescribe by regulation any reductions in the interest rate or origination fee paid by a student borrower of a loan made under the program as the Secretary determines appropriate to encourage ontime repayment of the loan. Such reductions may be offered only if the Secretary determines the reductions are cost neutral and in the best financial interest of the United States.(6)Collection of repaymentsThe Secretary shall collect repayments made under the program and exercise due diligence in such collection, including maintenance of all necessary records to ensure that maximum repayments are made. Collection and servicing of repayments under the program shall be pursued to the full extent of the law, including wage garnishment if necessary. The Secretary of the Department in which the Coast Guard is operating shall provide the Secretary of Transportation with any information regarding a merchant mariner that may aid in the collection of repayments under this section.(7)Repayment scheduleA student borrower who receives a loan under the program shall repay the loan quarterly, bimonthly, or monthly, at the option of the student borrower, over a period beginning 9 months from the date the student borrower completes study or discontinues attendance at the maritime program for which the loan proceeds are used and ending not more than 10 years after the date repayment begins. Provisions for deferral of repayment shall be determined by the Secretary.(8)Contracts for servicing and collection of loansThe Secretary may—(A)enter into a contract or other arrangement with State or nonprofit agencies and, on a competitive basis, with collection agencies for servicing and collection of loans under this section; and(B)conduct litigation necessary to carry out this section.(j)Revolving loan fund(1)EstablishmentThe Secretary shall establish a revolving loan fund consisting of amounts deposited in the fund under paragraph (2).(2)DepositsThe Secretary shall deposit in the fund—(A)receipts from the payment of principal and interest on loans made under the program; and(B)any other monies paid to the Secretary by or on behalf of individuals under the program.(3)Availability of amountsAmounts in the fund shall be available to the Secretary, without further appropriation—(A)to cover the administrative costs of the program, including the maintenance of records and making collections under this section; and(B)to the extent that amounts remain available after paying such administrative costs, to make loans under the program.(4)Maintenance of recordsThe Secretary shall maintain accurate records of the administrative costs referred to in paragraph (3)(A).(k)Annual reportThe Secretary, on an annual basis, shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report on the program, including—(1)the total amount of loans made under the program in the preceding year;(2)the number of students receiving loans under the program in the preceding year; and(3)the total amount of loans made under program that are in default as of the date of the report.(l)Authorization of appropriationsThere are authorized to be appropriated for each of fiscal years 2021 through 2026—(1)$10,000,000 for making loans under the program; and(2)$1,000,000 for administrative expenses of the Secretary in carrying out the program.51708.Merchant mariner recruitment, training, and retention program(a)Strategic plan(1)In generalNot later than one year after the date of enactment of this section, and at least once every 3 years thereafter, the Secretary of Transportation, acting through the Administrator of the Maritime Administration, shall publish in the Federal Register a plan to recruit, train, and retain merchant mariners for the 5-year period following the date of publication of the most recently published plan under this paragraph.(2)ContentsA plan published under paragraph (1) shall contain—(A)a strategy to address merchant mariner recruitment, training, and retention issues in the United States; and(B) demonstration and research priorities concerning merchant mariner recruitment, training, and retention.(3)FactorsIn developing a plan under paragraph (1), the Secretary shall take into account, at a minimum—(A)the availability of existing research (as of the date of publication of the plan); and(B)the need to ensure results that have broad applicability.(4)ConsultationIn developing a plan under paragraph (1), the Secretary shall consult with representatives of the maritime industry, labor organizations, including the Commander of the Transportation Command and the Commander of the Military Sealift Command, and other governmental entities and persons with an interest in the maritime industry.(5)Transmittal to CongressThe Secretary shall transmit copies of a plan published under paragraph (1) to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate.(b)Demonstration and research projects(1)In generalThe Secretary may award grants to, or enter into contracts or cooperative agreements with, a maritime training institutions designated under section 51607(e) or a consortium such institutions, to carry out demonstration and research projects that implement the priorities identified in the plan prepared under subsection (a)(1), for the purpose of recruiting, training, or retaining United States merchant mariners.(2)Competitive awardsGrants shall be awarded. and contracts and cooperative agreements shall be entered into, under this subsection on a competitive basis under guidelines and requirements to be established by the Secretary.(3)ApplicationsTo be eligible to receive a grant or enter into a contract or cooperative agreement under this section for a project under this subsection, a maritime training institution shall submit to the Secretary a proposal that includes, at a minimum—(A)a description of the project; and(B)a method for evaluating the effectiveness of the project.(4)Eligible projectsProjects eligible for grants, contracts, and cooperative agreements under this subsection—(A)shall carry out the demonstration and research priorities included in the plan published under subsection (a)(1); and(B)may—(i)provide training to upgrade the skills of United States merchant mariners, including training to acquire a Standards of Training, Certification and Watchkeeping endorsement under subchapter B of chapter I of title 46, Code of Federal Regulations;(ii)promote the use of distance learning that enables students to take courses through the use of teleconferencing, the Internet, and other media technology;(iii)assist in providing services to address merchant mariner recruitment and training of youth residing in targeted high poverty areas within empowerment zones and enterprise communities;(iv)implement partnerships with national and regional organizations with special expertise in developing, organizing, and administering merchant mariner recruitment and training services;(v)design, develop, and test an array of approaches to providing recruitment, training, or retention services, including to one or more targeted populations;(vi)in conjunction with employers, organized labor, other groups (such as community coalitions), and Federal, State, or local agencies, design, develop, and test various training approaches in order to determine effective practices; or(vii)assist in the development and replication of effective service delivery strategies for the national maritime industry as a whole.51709.Authorization of appropriationsThere are authorized to be appropriated for each of fiscal years 2021 through 2026—(1)$10,000,000 for making grants and entering into cooperative agreements under sections 51707 and 51708; and(2)$1,000,000 for administrative expenses of the Secretary in carrying out such sections..(b)Conforming amendmentThe analysis for such chapter is amended by adding at the end the following:51707. Merchant mariner career training loan program. 51708. Merchant mariner recruitment, training, and retention program. 51709. Authorization of appropriations..